         Case 1:18-cv-04811-JGK Document 24 Filed 06/12/19 Page 1 of 2




                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                     LOS ANGELES REGIONAL OFFICE
                                  444 SOUTH FLOWER STREET, 9TH FLOOR
                                        LOS ANGELES, CA 90071


DIVISION OF ENFORCEMENT                                                Gary Y. Leung
                                                                       Senior Trial Counsel
                                                                       leungg@sec.gov
                                                                       323-965-3213




                                          June 12, 2019

By ECF

The Honorable John G. Koeltl
United States District Court
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    Securities and Exchange Commission v. Jung, Case No. 1:18-cv-04811-JGK

Dear Judge Koeltl:

        We represent Plaintiff Securities and Exchange Commission and Defendant Woojae
Steve Jung in the above-captioned case, and respectfully submit this joint status report, as
directed by the Court’s March 22, 2019 order staying the SEC’s civil enforcement action
pending defendant Jung’s sentencing in United States v. Jung, Case No. 1:18-cr-00518-LAK
(S.D.N.Y.).

        On June 10, defendant Jung was sentenced to a term of incarceration of 3 months,
forfeiture to the United States in the amount of $130,000, a $30,000 fine, and 2 years of
supervised release, with certain conditions including home confinement for a period of 6 months,
and 150 hours of community service. Defense counsel and SEC counsel are optimistic that this
parallel civil enforcement action can be resolved, and they are actively engaged in settlement
negotiations. The parties will report, within one business day, to the Court any settlement-in-
principle that the SEC staff will recommend for approval by the commissioners of the SEC.

                                                      Respectfully submitted,


                                                      /s/ Gary Y. Leung
                                                      Gary Y. Leung
                                                      Megan M. Bergstrom
                                                      Counsel for Plaintiff SEC
         Case 1:18-cv-04811-JGK Document 24 Filed 06/12/19 Page 2 of 2
June 12, 2019
Page 2



                                          SMITH VILLAZOR LLP


                                          /s/ Nicholas J. Karasimas
                                          Patrick J. Smith
                                          Nicholas J. Karasimas
                                          Counsel for Defendant Jung

cc:   All counsel of record by ECF
